Citation Nr: 0204261	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  00-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from June 1969 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs.  In that decision, the RO denied a rating 
in excess of 30 percent for PTSD.


FINDINGS OF FACT

The veteran's PTSD more closely approximates occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, and mood.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD, but no higher, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist and provide notice

The veteran contends that he is entitled to a rating in 
excess of 30 percent for his PTSD.  His representative has 
argued that the veteran meets the criteria for both a 50 
percent and 70 percent evaluation.  The veteran himself is 
currently employed with the U.S. Postal Service, and has not 
alleged total social and/or occupational impairment resulting 
from his PTSD.  Based upon the particular facts of this case, 
the Board finds that additional assistance and notice 
pursuant to the Veterans Claims Assistance Act of 2000 is not 
required.  In this respect, the veteran's representative, 
while noting that some gaps in VA treatment records exist, 
specifically waived strict adherence to the VCAA 
requirements.  See Janssen v. Principi, No. 99-2229 (Court of 
Appeals for Veterans Claims, Dec. 27, 2001) (the duty to 
assist and provide notice provisions of the VCAA are 
waivable).  As the action taken by the Board awards the 
benefits sought on appeal, there is no reasonable possibility 
that any further assistance would aid the veteran in 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(the Board should avoid remands which only serve to impose 
additional burdens on VA with no benefit flowing to the 
veteran).

II.  Factual Summary

The facts in this case are not in dispute and can be briefly 
summarized.  The veteran was first diagnosed with PTSD on VA 
PTSD examination dated in March 1992.  At that time, his 
symptoms of depressed mood, slightly blunted affect and 
numbing of emotions were described as mild in degree.  By 
means of a rating decision dated in April 1992, the RO 
granted service connection for PTSD, and assigned an initial 
10 percent evaluation.

Thereafter, the veteran's VA clinical records reflect his 
complaint of irritability, restlessness, low energy, sexual 
difficulties, obsessive thoughts, occasional suicidal 
ideation with no intent or plans, poor concentration, family 
problems, recurrent nightmares, forgetfulness, employment 
problems, panicky feelings, blackouts, tearfulness, insomnia, 
hyperarousal irrational fears and confusion.  A July 1997 
statement from the veteran's wife noted her observations of 
his violent tendencies, short-temper, work difficulties, 
frustration and inability to express his feelings.  A July 
1997 VA PTSD examination report included additional complaint 
that "the war stay[ed] with him all the time."  At that 
time, his mental status examination was significant for 
depressed mood, and blunted affect.  He was given a diagnosis 
of chronic, delayed mild PTSD and assigned a Global 
Assessment Functioning (GAF) score of 70 for PTSD.  By means 
of a rating decision dated in October 1997, the RO increased 
the disability evaluation to 30 percent.

The veteran's VA clinical records in 1998 first reveal 
assessments of chronic, severe PTSD.  He was presenting with 
problems of depression, sleep disturbance, nightmares, 
flashbacks, trust, psychic numbing, intimacy, work disputes, 
social isolation, anxiety, hypervigilance, avoidance and 
rage.  He began to attend weekly Vietnam Combat Support Group 
sessions, Anger Management classes and meditation classes.  
An examiner in April 1998 assessed the veteran's prognosis as 
"poor inspite of all the avenues of treatment that have been 
exhausted."  

The veteran filed his claim for an increased rating by means 
of a VA Form 21-4138 filing received in June 1998.  An August 
1998 VA PTSD examination report revealed his report of 
profound difficulties at work, to include suspension, due to 
conflicts with his supervisors.  His primary symptoms 
involved nightmares, frequent flashbacks and recurrent 
memories of Vietnam.  His treatment regimen included group 
counseling, Prozac, Trazadone and Lorazepam.  On mental 
status examination, he presented as a casually dressed 
individual who looked older than his stated age.  He was 
alert and oriented in all three spheres.  His recent and 
remote memory was intact.  He was preoccupied with the fact 
that he had constant trouble with his supervisors.  There was 
no evidence of delusions, hallucinations, impaired impulse 
control and/or obsessive or ritualistic behavior.  His 
behavior was appropriate at all times.  He admitted to having 
suicidal and homicidal thoughts which related to his work 
difficulties.  His speech was relevant and coherent at all 
times.  His depression was not obvious, although it was noted 
that he was taking 80 mg. of Prozac per day.  He had 
disturbed sleep with frequent nightmares of Vietnam.  He was 
given a diagnosis of PTSD with a GAF score of 71-80.  There 
is no indication that the claims folder was reviewed.

Thereafter, the veteran's VA clinical records reflect that he 
continued to participate in weekly Vietnam Combat Support 
Group sessions as well as occasional Anger Management 
classes.  His treating psychologist noted assessments of 
"PTSD, chronic, severe" in 1999.  Clinical records dated 
from April to June 2001, which noted problems with flat 
affect, work grievances and discussing his aunt's death 
without emotion, indicated a GAF score of 55.  A July 2001 
clinical record reflected a GAF score of 45.  A GAF score of 
55 was given in October 2001.  A December 2001 clinical 
record, which noted increased holiday-time depression, social 
isolation, feeling of guilt, tearfulness, and work 
difficulties, revealed a GAF score of 50.  

III.  Legal Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.130.  The veteran's current 30 percent rating for PTSD 
under Diagnostic Code 9411 contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circulatory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or name.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2001).

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or 
circumstances and conveys matters that can be 
observed and described by a lay person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

The Board finds that the evidence of record is in relative 
equipoise as to whether the veteran is entitled to a 70 
percent rating for his PTSD.  On the one hand, his 
psychiatric examinations show PTSD manifested by numerous 
symptoms such as depression, sleep disturbance, nightmares, 
flashbacks, trust, psychic numbing, intimacy, work disputes, 
social isolation, anxiety, hypervigilance, avoidance, rage 
and suicidal ideation.  He also has difficulty with 
maintaining work relations.  His treating psychologist has 
described his PTSD disability as "severe" in degree with a 
poor prognosis for improvement.  He has attended weekly 
therapy sessions as well as anger management and meditation 
classes.  On the other hand, there are no clinical findings 
of obsessional rituals interfering with routine activity, 
impaired speech, near-continuous panic, spatial 
disorientation or neglect of personal appearance and hygiene.

The VA assessments of the veteran's psychological, social and 
occupational functioning in 2001, quantified as GAF scores 
ranging from 45-55, are consistent with "serious" 
impairment in social and/or occupational functioning.  These 
assessments are also consistent with the veteran's attending 
psychologist's description of "severe" PTSD.  The Board is 
cognizant that a VA examiner provided a GAF score of 71-80 in 
August 1998, but notes that it is unclear whether the 
examiner reviewed the contents of the claims folder.  In any 
event, the Board finds that in this particular case, the 
medical findings and reports of the veteran's treating 
therapists, who have attended to him on a weekly basis for 
the past several years, are more reflective of the veteran's 
current level of disability.  The Board finds, with 
application of the benefit of the doubt rule, that the 
veteran's PTSD more closely approximates occupational and 
social impairment with deficiencies in most areas.  Thus, the 
Board finds that the veteran is entitled to a 70 percent 
rating under Diagnostic Code 9411. 

As indicated above, the veteran has not alleged that his PTSD 
results in total social and occupational impairment.  He is 
presently working on a full-time basis with the U.S. Postal 
Service.  The evidence of record fails to suggest clinical 
findings consistent with gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting others, intermittent inability to perform 
activities of daily living, inability to maintain minimal 
personal hygiene), disorientation or serious memory loss.  
Thus, there is no basis to consider a higher rating still for 
PTSD under Diagnostic Code 9411.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC Op. 6-96 (Aug. 16, 
1996).

ORDER

A 70 percent rating for PTSD is granted, subject to 
regulations governing awards of monetary benefits.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

